Case 9:18-cv-80176-BB Document 466 Entered on FLSD Docket 04/27/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                           CASE NO.: 9:18-cv-80176-BB/BR
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                                    JOINT MOTION TO SEAL

         Today, Defendant will be filing a motion asking the Court to approve a joint stipulation

  between the parties and a non-party deponent. The joint stipulation references certain documents

  and issues that the parties and non-party have agreed to designate as “Confidential” pursuant to

  the Stipulated Confidentiality Order. [D.E. 105-1]. Accordingly, the parties file this motion to

  seal to comply with the Stipulated Confidentiality Order and the Local Rules of this Court.

         WHEREFORE, the parties request authorization to file under seal the Joint Motion for

  Approval of a Joint Stipulation


 Dated: April 27, 2020                               Respectfully submitted,


 By: /s/ Amanda McGovern                             By: /s/ Velvel Freedman
Case 9:18-cv-80176-BB Document 466 Entered on FLSD Docket 04/27/2020 Page 2 of 2



     AMANDA MCGOVERN                                           Velvel (Devin) Freedman, Esq.
     Florida Bar No. 964263                                    ROCHE CYRULNIK FREEDMAN LLP
     ANDRES RIVERO                                             200 S. Biscayne Blvd.
     Florida Bar No. 613819                                    Suite 5500 Miami, Florida 33131
     SCHNEUR KASS                                              vel@rcfllp.com
     Florida Bar No. 100554
     ZAHARAH MARKOE                                            Andrew S. Brenner, Esq.
     Florida Bar No. 504734                                    BOIES SCHILLER FLEXNER LLP
                                                               100 SE 2nd Street, Suite 2800
     RIVERO MESTRE LLP                                         Miami, Florida 33131
     2525 Ponce de Leon Boulevard, Suite 1000                  abrenner@bsfllp.com
     Miami, Florida 33134
     Telephone: (305) 445-2500
     Fax: (305) 445-2505                                       Kyle W. Roche, Esq.
     Email: arivero@riveromestre.com
                                                               Joseph M. Delich
     Email: arolnick@riveromestre.com
                                                               ROCHE CYRULNIK FREEDMAN LLP
     Email: amcgovern@riveromestre.com
     Email: zkass@riveromestre.com                             99 Park Avenue, 19th Floor
     Email: receptionist@riveromestre.com                      New York, New York 10016
                                                               kyle@rcfllp.com
     Attorneys for Dr. Craig Wright                            jdelich@rcfllp.com

                                                               Counsel to Plaintiffs Ira Kleiman as
                                                               Personal Representative of the Estate of
                                                               David Kleiman and W&K Info Defense
                                                               Research, LLC




         I certify that on April 27, 2022, I electronically filed this document with the Clerk of the Court using

 CM/ECF. I also certify that this document is being served today on all counsel of record by transmission of

 Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                                    /s/ Schneur Kass
                                                                    SCHNEUR KASS
                                                                    Florida Bar No. 100554
